EXHIBIT 10.15

 


THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THIS
WARRANT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY STATE SECURITIES LAWS. THIS WARRANT AND THE COMMON STOCK ISSUABLE UPON
EXERCISE OF THIS WARRANT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT AS TO
THIS WARRANT UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR (B) AN
EXEMPTION FROM SUCH REGISTRATION REQUIREMENTS.


 

Right to Purchase up to 26,350,000 Shares of Common Stock of

 

MICRO COMPONENT TECHNOLOGY, INC.

 

(subject to adjustment as provided herein)

 

COMMON STOCK PURCHASE WARRANT

 

No.

 

 

Issue Date: July 31, 2008

 

MICRO COMPONENT TECHNOLOGY, INC., a corporation organized under the laws of the
State of Minnesota (the “Company”), hereby certifies that, for value received,
VALENS OFFSHORE SPV I, LTD., or assigns (the “Holder”), is entitled, subject to
the terms set forth below, to purchase from the Company (as defined herein) from
and after the Issue Date of this Warrant and at any time or from time to time
before 5:00 p.m., New York time, through the close of business July 31, 2018
(the “Expiration Date”), up to 26,350,000 fully paid and non-assessable shares
of Common Stock (as hereinafter defined), $0.01 par value per share, at the
applicable Exercise Price per share (as defined below).  The number and
character of such shares of Common Stock and the applicable Exercise Price per
share are subject to adjustment as provided herein.

 

As used herein the following terms, unless the context otherwise requires, have
the following respective meanings:

 

20.           Common Stock” means (i) the Company’s Common Stock, par value
$0.01 per share; and (ii) any other securities into which or for which any of
the securities described in the preceding clause (i) may be converted or
exchanged pursuant to a plan of recapitalization, reorganization, merger, sale
of assets or otherwise.

 

1

--------------------------------------------------------------------------------


 

21.           “Company” means Micro Component Technology, Inc. and any person or
entity which shall succeed, or assume the obligations of, Micro Component
Technology, Inc. hereunder.

 

22.           “Exercise Price” means a price of $0.01 per share.

 

23.           “Other Securities” means any stock (other than Common Stock) and
other securities of the Company or any other person (corporate or otherwise)
which the Holder at any time shall be entitled to receive, or shall have
received, on the exercise of this Warrant, in lieu of or in addition to Common
Stock, or which at any time shall be issuable or shall have been issued in
exchange for or in replacement of Common Stock or Other Securities pursuant to
Section 4 or otherwise.

 

24.           “Purchase Agreement” means the Securities Purchase Agreement dated
as of the date hereof among the Company, the Holder, the other Purchasers (as
defined therein) from time to time party thereto and LV Administrative
Services, Inc., as administrative and collateral agent for the Purchasers (as
defined therein), as amended, modified, restated and/or supplemented from time
to time.

 


EXERCISE OF WARRANT.


 


NUMBER OF SHARES ISSUABLE UPON EXERCISE.  FROM AND AFTER THE DATE HEREOF THROUGH
AND INCLUDING THE EXPIRATION DATE, THE HOLDER SHALL BE ENTITLED TO RECEIVE, UPON
EXERCISE OF THIS WARRANT IN WHOLE OR IN PART, BY DELIVERY OF AN ORIGINAL OR FAX
COPY OF AN EXERCISE NOTICE IN THE FORM ATTACHED HERETO AS EXHIBIT A (THE
“EXERCISE NOTICE”), SHARES OF COMMON STOCK OF THE COMPANY, SUBJECT TO ADJUSTMENT
PURSUANT TO SECTION 4.


 


FAIR MARKET VALUE.  FOR PURPOSES HEREOF, THE “FAIR MARKET VALUE” OF A SHARE OF
COMMON STOCK AS OF A PARTICULAR DATE (THE “DETERMINATION DATE”) SHALL MEAN:


 


IF THE COMPANY’S COMMON STOCK IS TRADED ON A NATIONAL SECURITIES EXCHANGE THEN
THE CLOSING OR LAST SALE PRICE, RESPECTIVELY, REPORTED FOR THE LAST BUSINESS DAY
IMMEDIATELY PRECEDING THE DETERMINATION DATE.


 


IF THE COMPANY’S COMMON STOCK IS NOT TRADED ON A NATIONAL SECURITIES EXCHANGE
BUT IS TRADED ON THE OTC BULLETIN BOARD, THEN THE MEAN OF THE AVERAGE OF THE
CLOSING BID AND ASKED PRICES REPORTED FOR THE LAST BUSINESS DAY IMMEDIATELY
PRECEDING THE DETERMINATION DATE.


 


EXCEPT AS PROVIDED IN CLAUSE (D) BELOW, IF THE COMPANY’S COMMON STOCK IS NOT
PUBLICLY TRADED, THEN AS THE HOLDER AND THE COMPANY AGREE OR IN THE ABSENCE OF
AGREEMENT BY ARBITRATION IN ACCORDANCE WITH THE RULES THEN IN EFFECT OF THE
AMERICAN ARBITRATION ASSOCIATION, BEFORE A SINGLE ARBITRATOR TO BE CHOSEN FROM A
PANEL OF PERSONS QUALIFIED BY EDUCATION AND TRAINING TO PASS ON THE MATTER TO BE
DECIDED.


 


IF THE DETERMINATION DATE IS THE DATE OF A LIQUIDATION, DISSOLUTION OR WINDING
UP, OR ANY EVENT DEEMED TO BE A LIQUIDATION, DISSOLUTION OR WINDING UP PURSUANT
TO THE COMPANY’S CHARTER, THEN ALL AMOUNTS TO BE PAYABLE PER SHARE TO HOLDERS OF
THE COMMON STOCK PURSUANT TO THE CHARTER IN THE EVENT OF SUCH LIQUIDATION,
DISSOLUTION OR WINDING UP, PLUS ALL OTHER AMOUNTS TO BE PAYABLE PER SHARE IN
RESPECT OF THE COMMON STOCK IN LIQUIDATION UNDER THE CHARTER, ASSUMING FOR THE
PURPOSES OF THIS CLAUSE (D) THAT ALL OF THE SHARES OF

 

2

--------------------------------------------------------------------------------


 


COMMON STOCK THEN ISSUABLE UPON EXERCISE OF THIS WARRANT ARE OUTSTANDING AT THE
DETERMINATION DATE.


 


COMPANY ACKNOWLEDGMENT.  THE COMPANY WILL, AT THE TIME OF THE EXERCISE OF THIS
WARRANT, UPON THE REQUEST OF THE HOLDER ACKNOWLEDGE IN WRITING ITS CONTINUING
OBLIGATION TO AFFORD TO THE HOLDER ANY RIGHTS TO WHICH THE HOLDER SHALL CONTINUE
TO BE ENTITLED AFTER SUCH EXERCISE IN ACCORDANCE WITH THE PROVISIONS OF THIS
WARRANT.  IF THE HOLDER SHALL FAIL TO MAKE ANY SUCH REQUEST, SUCH FAILURE SHALL
NOT AFFECT THE CONTINUING OBLIGATION OF THE COMPANY TO AFFORD TO THE HOLDER ANY
SUCH RIGHTS.


 


TRUSTEE FOR WARRANT HOLDERS.  IN THE EVENT THAT A BANK OR TRUST COMPANY SHALL
HAVE BEEN APPOINTED AS TRUSTEE FOR THE HOLDER PURSUANT TO SUBSECTION 3.2, SUCH
BANK OR TRUST COMPANY SHALL HAVE ALL THE POWERS AND DUTIES OF A WARRANT AGENT
(AS HEREINAFTER DESCRIBED) AND SHALL ACCEPT, IN ITS OWN NAME FOR THE ACCOUNT OF
THE COMPANY OR SUCH SUCCESSOR PERSON AS MAY BE ENTITLED THERETO, ALL AMOUNTS
OTHERWISE PAYABLE TO THE COMPANY OR SUCH SUCCESSOR, AS THE CASE MAY BE, ON
EXERCISE OF THIS WARRANT PURSUANT TO THIS SECTION 1.


 


PROCEDURE FOR EXERCISE.


 


DELIVERY OF STOCK CERTIFICATES, ETC., ON EXERCISE.  THE COMPANY AGREES THAT THE
SHARES OF COMMON STOCK PURCHASED UPON EXERCISE OF THIS WARRANT SHALL BE DEEMED
TO BE ISSUED TO THE HOLDER AS THE RECORD OWNER OF SUCH SHARES AS OF THE CLOSE OF
BUSINESS ON THE DATE ON WHICH THIS WARRANT SHALL HAVE BEEN SURRENDERED AND
PAYMENT MADE FOR SUCH SHARES IN ACCORDANCE HEREWITH.  AS SOON AS PRACTICABLE
AFTER THE EXERCISE OF THIS WARRANT IN FULL OR IN PART, AND IN ANY EVENT WITHIN
THREE (3) BUSINESS DAYS THEREAFTER, THE COMPANY AT ITS EXPENSE (INCLUDING THE
PAYMENT BY IT OF ANY APPLICABLE ISSUE TAXES) WILL CAUSE TO BE ISSUED IN THE NAME
OF AND DELIVERED TO THE HOLDER, OR AS THE HOLDER (UPON PAYMENT BY THE HOLDER OF
ANY APPLICABLE TRANSFER TAXES) MAY DIRECT IN COMPLIANCE WITH APPLICABLE
SECURITIES LAWS, A CERTIFICATE OR CERTIFICATES FOR THE NUMBER OF DULY AND
VALIDLY ISSUED, FULLY PAID AND NON-ASSESSABLE SHARES OF COMMON STOCK (OR OTHER
SECURITIES) TO WHICH THE HOLDER SHALL BE ENTITLED ON SUCH EXERCISE, PLUS, IN
LIEU OF ANY FRACTIONAL SHARE TO WHICH THE HOLDER WOULD OTHERWISE BE ENTITLED,
CASH EQUAL TO SUCH FRACTION MULTIPLIED BY THE THEN FAIR MARKET VALUE OF ONE FULL
SHARE, TOGETHER WITH ANY OTHER STOCK OR OTHER SECURITIES AND PROPERTY (INCLUDING
CASH, WHERE APPLICABLE) TO WHICH THE HOLDER IS ENTITLED UPON SUCH EXERCISE
PURSUANT TO SECTION 1 OR OTHERWISE.


 


EXERCISE.


 


PAYMENT MAY BE MADE EITHER (I) IN CASH BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE
FUNDS OR BY CERTIFIED OR OFFICIAL BANK CHECK PAYABLE TO THE ORDER OF THE COMPANY
EQUAL TO THE APPLICABLE AGGREGATE EXERCISE PRICE, (II) BY DELIVERY OF THIS
WARRANT, OR SHARES OF COMMON STOCK AND/OR COMMON STOCK RECEIVABLE UPON EXERCISE
OF THIS WARRANT IN ACCORDANCE WITH THE FORMULA SET FORTH IN SUBSECTION
(B) BELOW, OR (III) BY A COMBINATION OF ANY OF THE FOREGOING METHODS, FOR THE
NUMBER OF SHARES OF COMMON STOCK SPECIFIED IN SUCH EXERCISE NOTICE (AS SUCH
EXERCISE NUMBER SHALL BE ADJUSTED TO REFLECT ANY ADJUSTMENT IN THE TOTAL NUMBER
OF SHARES OF COMMON STOCK ISSUABLE TO THE HOLDER PER THE TERMS OF THIS WARRANT)
AND THE HOLDER SHALL THEREUPON BE ENTITLED TO RECEIVE THE NUMBER OF DULY
AUTHORIZED, VALIDLY ISSUED, FULLY-PAID AND NON-ASSESSABLE SHARES OF COMMON STOCK
(OR OTHER SECURITIES) DETERMINED AS PROVIDED HEREIN.


 


NOTWITHSTANDING ANY PROVISIONS HEREIN TO THE CONTRARY, IF THE FAIR MARKET VALUE
OF ONE SHARE OF COMMON STOCK IS GREATER THAN THE EXERCISE PRICE (AT THE DATE OF
CALCULATION AS SET FORTH BELOW), IN LIEU OF EXERCISING THIS WARRANT FOR CASH,
THE HOLDER MAY ELECT TO RECEIVE

 

3

--------------------------------------------------------------------------------


 


SHARES EQUAL TO THE VALUE (AS DETERMINED BELOW) OF THIS WARRANT (OR THE PORTION
THEREOF BEING EXERCISED) BY SURRENDER OF THIS WARRANT AT THE PRINCIPAL OFFICE OF
THE COMPANY TOGETHER WITH THE PROPERLY ENDORSED EXERCISE NOTICE IN WHICH EVENT
THE COMPANY SHALL ISSUE TO THE HOLDER A NUMBER OF SHARES OF COMMON STOCK
COMPUTED USING THE FOLLOWING FORMULA:

 

X=

 

Y(A-B)

 

 

 

A

 

 

 

 

 

Where X =

 

the number of shares of Common Stock to be issued to the Holder

 

 

 

Y =

 

the number of shares of Common Stock purchasable under this Warrant or, if only
a portion of this Warrant is being exercised, the portion of this Warrant being
exercised (at the date of such calculation)

 

 

 

A =

 

the Fair Market Value of one share of the Company’s Common Stock (at the date of
such calculation)

 

 

 

B =

 

the Exercise Price per share (as adjusted to the date of such calculation)

 

Notwithstanding anything to the contrary set forth in Section 2.2(a) above, to
the extent that a registration statement registering all the shares of Common
Stock of the Company issuable upon exercise of this Warrant has been declared
effective by the Securities and Exchange Commission and remains effective as of
the date of the proposed exercise set forth in an Exercise Notice, the Holder
shall upon such proposed exercise, make payment to the Company of each
respective Exercise Price set forth in such Exercise Notice in cash by wire
transfer of immediately available funds or by certified or official bank check
only.

 


EFFECT OF REORGANIZATION, ETC.; ADJUSTMENT OF EXERCISE PRICE.


 


REORGANIZATION, CONSOLIDATION, MERGER, ETC.  IF THERE OCCURS ANY CAPITAL
REORGANIZATION OR ANY RECLASSIFICATION OF THE COMMON STOCK OF THE COMPANY, THE
CONSOLIDATION OR MERGER OF THE COMPANY WITH OR INTO ANOTHER PERSON (OTHER THAN A
MERGER OR CONSOLIDATION OF THE COMPANY IN WHICH THE COMPANY IS THE CONTINUING
ENTITY AND WHICH DOES NOT RESULT IN ANY REORGANIZATION OR RECLASSIFICATION OF
ITS OUTSTANDING COMMON STOCK) OR THE SALE OR CONVEYANCE OF ALL OR SUBSTANTIALLY
ALL OF THE ASSETS OF THE COMPANY TO ANOTHER PERSON, THEN, AS A CONDITION
PRECEDENT TO ANY SUCH REORGANIZATION, RECLASSIFICATION, CONSOLIDATION, MERGER,
SALE OR CONVEYANCE, THE HOLDER WILL BE ENTITLED TO RECEIVE UPON SURRENDER OF
THIS WARRANT TO THE COMPANY (X) TO THE EXTENT THERE ARE CASH PROCEEDS RESULTING
FROM THE CONSUMMATION OF SUCH REORGANIZATION, RECLASSIFICATION, CONSOLIDATION,
MERGER, SALE OR CONVEYANCE, IN EXCHANGE FOR SUCH WARRANT, CASH IN AN AMOUNT
EQUAL TO THE CASH PROCEEDS THAT WOULD HAVE BEEN PAYABLE TO THE HOLDER HAD THE
HOLDER EXERCISED SUCH WARRANT IMMEDIATELY PRIOR TO THE CONSUMMATION OF SUCH
REORGANIZATION, RECLASSIFICATION, CONSOLIDATION, MERGER, SALE OR CONVEYANCE,
LESS THE AGGREGATE EXERCISE PRICE PAYABLE UPON EXERCISE OF THIS WARRANT, AND
(Y) TO THE EXTENT THAT THE HOLDER WOULD BE ENTITLED TO RECEIVE COMMON STOCK (OR
OTHER SECURITIES) (IN ADDITION TO OR IN LIEU OF CASH IN CONNECTION WITH ANY SUCH
REORGANIZATION, RECLASSIFICATION, CONSOLIDATION, MERGER, SALE OR CONVEYANCE),
THE SAME KIND AND AMOUNTS OF SECURITIES OR OTHER ASSETS, OR BOTH, THAT ARE
ISSUABLE OR DISTRIBUTABLE TO THE HOLDERS OF OUTSTANDING COMMON STOCK (OR OTHER
SECURITIES) OF THE COMPANY WITH RESPECT TO THEIR COMMON STOCK (OR OTHER
SECURITIES) UPON SUCH REORGANIZATION, RECLASSIFICATION, CONSOLIDATION, MERGER,
SALE

 

4

--------------------------------------------------------------------------------


 


OR CONVEYANCE, AS WOULD HAVE BEEN DELIVERABLE TO THE HOLDER HAD THE HOLDER
EXERCISED SUCH WARRANT IMMEDIATELY PRIOR TO THE CONSUMMATION OF SUCH
REORGANIZATION, RECLASSIFICATION, CONSOLIDATION, MERGER, SALE OR CONVEYANCE LESS
AN AMOUNT OF SUCH SECURITIES HAVING A VALUE EQUAL TO THE AGGREGATE EXERCISE
PRICE PAYABLE UPON EXERCISE OF THIS WARRANT.


 


DISSOLUTION.  IN THE EVENT OF ANY DISSOLUTION OF THE COMPANY FOLLOWING THE
TRANSFER OF ALL OR SUBSTANTIALLY ALL OF ITS PROPERTIES OR ASSETS, THE COMPANY,
CONCURRENTLY WITH ANY DISTRIBUTIONS MADE TO HOLDERS OF ITS COMMON STOCK, SHALL
AT ITS EXPENSE DELIVER OR CAUSE TO BE DELIVERED TO THE HOLDER THE STOCK AND
OTHER SECURITIES AND PROPERTY (INCLUDING CASH, WHERE APPLICABLE) RECEIVABLE BY
THE HOLDER PURSUANT TO SECTION 3.1, OR, IF THE HOLDER SHALL SO INSTRUCT THE
COMPANY, TO A BANK OR TRUST COMPANY SPECIFIED BY THE HOLDER AND HAVING ITS
PRINCIPAL OFFICE IN NEW YORK, NY AS TRUSTEE FOR THE HOLDER (THE “TRUSTEE”).


 


CONTINUATION OF TERMS.  UPON ANY REORGANIZATION, CONSOLIDATION, MERGER OR
TRANSFER (AND ANY DISSOLUTION FOLLOWING ANY TRANSFER) REFERRED TO IN THIS
SECTION 3, THIS WARRANT SHALL CONTINUE IN FULL FORCE AND EFFECT AND THE TERMS
HEREOF SHALL BE APPLICABLE TO THE SHARES OF STOCK AND OTHER SECURITIES AND
PROPERTY RECEIVABLE ON THE EXERCISE OF THIS WARRANT AFTER THE CONSUMMATION OF
SUCH REORGANIZATION, CONSOLIDATION OR MERGER OR THE EFFECTIVE DATE OF
DISSOLUTION FOLLOWING ANY SUCH TRANSFER, AS THE CASE MAY BE, AND SHALL BE
BINDING UPON THE ISSUER OF ANY SUCH STOCK OR OTHER SECURITIES, INCLUDING, IN THE
CASE OF ANY SUCH TRANSFER, THE PERSON ACQUIRING ALL OR SUBSTANTIALLY ALL OF THE
PROPERTIES OR ASSETS OF THE COMPANY, WHETHER OR NOT SUCH PERSON SHALL HAVE
EXPRESSLY ASSUMED THE TERMS OF THIS WARRANT AS PROVIDED IN SECTION 4.  IN THE
EVENT THIS WARRANT DOES NOT CONTINUE IN FULL FORCE AND EFFECT AFTER THE
CONSUMMATION OF THE TRANSACTIONS DESCRIBED IN THIS SECTION 3, THEN THE COMPANY’S
SECURITIES AND PROPERTY (INCLUDING CASH, WHERE APPLICABLE) RECEIVABLE BY THE
HOLDER WILL BE DELIVERED TO THE HOLDER OR THE TRUSTEE AS CONTEMPLATED BY
SECTION 3.2.


 


EXTRAORDINARY EVENTS REGARDING COMMON STOCK.  IN THE EVENT THAT THE COMPANY
SHALL (A) ISSUE ADDITIONAL SHARES OF THE COMMON STOCK AS A DIVIDEND OR OTHER
DISTRIBUTION ON OUTSTANDING COMMON STOCK OR ANY PREFERRED STOCK ISSUED BY THE
COMPANY, (B) SUBDIVIDE ITS OUTSTANDING SHARES OF COMMON STOCK, (C) COMBINE ITS
OUTSTANDING SHARES OF THE COMMON STOCK INTO A SMALLER NUMBER OF SHARES OF THE
COMMON STOCK, THEN, IN EACH SUCH EVENT, THE NUMBER OF SHARES OF COMMON STOCK
THAT THE HOLDER SHALL THEREAFTER, ON THE EXERCISE HEREOF AS PROVIDED IN
SECTION 1, BE ENTITLED TO RECEIVE SHALL BE ADJUSTED TO A NUMBER DETERMINED BY
MULTIPLYING THE NUMBER OF SHARES OF COMMON STOCK THAT WOULD OTHERWISE (BUT FOR
THE PROVISIONS OF THIS SECTION 4) BE ISSUABLE ON SUCH EXERCISE BY A FRACTION OF
WHICH (A) THE NUMERATOR IS THE NUMBER OF ISSUED AND OUTSTANDING SHARES OF COMMON
STOCK IMMEDIATELY AFTER SUCH EVENT, AND (B) THE DENOMINATOR IS THE NUMBER OF
ISSUED AND OUTSTANDING SHARES OF COMMON STOCK IMMEDIATELY PRIOR TO SUCH EVENT.


 


CERTIFICATE AS TO ADJUSTMENTS.  IN EACH CASE OF ANY ADJUSTMENT OR READJUSTMENT
IN THE SHARES OF COMMON STOCK (OR OTHER SECURITIES) ISSUABLE ON THE EXERCISE OF
THIS WARRANT, THE COMPANY AT ITS EXPENSE WILL PROMPTLY CAUSE ITS CHIEF FINANCIAL
OFFICER OR OTHER APPROPRIATE DESIGNEE TO COMPUTE SUCH ADJUSTMENT OR READJUSTMENT
IN ACCORDANCE WITH THE TERMS OF THIS WARRANT AND PREPARE A CERTIFICATE SETTING
FORTH SUCH ADJUSTMENT OR READJUSTMENT AND SHOWING IN DETAIL THE FACTS UPON WHICH
SUCH ADJUSTMENT OR READJUSTMENT IS BASED, INCLUDING A STATEMENT OF (A) THE
CONSIDERATION RECEIVED OR RECEIVABLE BY THE COMPANY FOR ANY ADDITIONAL SHARES OF
COMMON STOCK (OR OTHER SECURITIES) ISSUED OR SOLD OR DEEMED TO HAVE BEEN ISSUED
OR SOLD, (B) THE NUMBER OF SHARES OF COMMON STOCK (OR OTHER SECURITIES)
OUTSTANDING OR DEEMED TO BE OUTSTANDING, AND (C) THE EXERCISE PRICE AND THE
NUMBER OF SHARES OF COMMON STOCK TO BE RECEIVED UPON EXERCISE OF THIS

 

5

--------------------------------------------------------------------------------


 


WARRANT, IN EFFECT IMMEDIATELY PRIOR TO SUCH ADJUSTMENT OR READJUSTMENT AND AS
ADJUSTED OR READJUSTED AS PROVIDED IN THIS WARRANT.  THE COMPANY WILL FORTHWITH
MAIL A COPY OF EACH SUCH CERTIFICATE TO THE HOLDER AND ANY WARRANT AGENT OF THE
COMPANY (APPOINTED PURSUANT TO SECTION 11 HEREOF).


 


RESERVATION OF STOCK, ETC., ISSUABLE ON EXERCISE OF WARRANT.  THE COMPANY WILL
AT ALL TIMES RESERVE AND KEEP AVAILABLE, SOLELY FOR ISSUANCE AND DELIVERY ON THE
EXERCISE OF THIS WARRANT, SHARES OF COMMON STOCK (OR OTHER SECURITIES) FROM TIME
TO TIME ISSUABLE ON THE EXERCISE OF THIS WARRANT.


 


ASSIGNMENT; EXCHANGE OF WARRANT.  SUBJECT TO COMPLIANCE WITH APPLICABLE
SECURITIES LAWS, THIS WARRANT, AND THE RIGHTS EVIDENCED HEREBY, MAY BE
TRANSFERRED BY ANY REGISTERED HOLDER HEREOF (A “TRANSFEROR”) IN WHOLE OR IN
PART.  ON THE SURRENDER FOR EXCHANGE OF THIS WARRANT, WITH THE TRANSFEROR’S
ENDORSEMENT IN THE FORM OF EXHIBIT B ATTACHED HERETO (THE “TRANSFEROR
ENDORSEMENT FORM”) AND TOGETHER WITH EVIDENCE REASONABLY SATISFACTORY TO THE
COMPANY DEMONSTRATING COMPLIANCE WITH APPLICABLE SECURITIES LAWS, WHICH SHALL
INCLUDE, WITHOUT LIMITATION, A LEGAL OPINION FROM THE TRANSFEROR’S COUNSEL (AT
THE COMPANY’S EXPENSE) THAT PROVIDES THAT SUCH TRANSFER IS EXEMPT FROM THE
REGISTRATION REQUIREMENTS OF APPLICABLE SECURITIES LAWS, THE COMPANY AT ITS
EXPENSE (BUT WITH PAYMENT BY THE TRANSFEROR OF ANY APPLICABLE TRANSFER TAXES)
WILL ISSUE AND DELIVER TO OR ON THE ORDER OF THE TRANSFEROR THEREOF A NEW
WARRANT OF LIKE TENOR, IN THE NAME OF THE TRANSFEROR AND/OR THE
TRANSFEREE(S) SPECIFIED IN SUCH TRANSFEROR ENDORSEMENT FORM (EACH A
“TRANSFEREE”), CALLING IN THE AGGREGATE ON THE FACE OR FACES THEREOF FOR THE
NUMBER OF SHARES OF COMMON STOCK CALLED FOR ON THE FACE OR FACES OF THIS WARRANT
SO SURRENDERED BY THE TRANSFEROR.


 


REPLACEMENT OF WARRANT.  ON RECEIPT OF EVIDENCE REASONABLY SATISFACTORY TO THE
COMPANY OF THE LOSS, THEFT, DESTRUCTION OR MUTILATION OF THIS WARRANT AND, IN
THE CASE OF ANY SUCH LOSS, THEFT OR DESTRUCTION OF THIS WARRANT, ON DELIVERY OF
AN INDEMNITY AGREEMENT OR SECURITY REASONABLY SATISFACTORY IN FORM AND AMOUNT TO
THE COMPANY OR, IN THE CASE OF ANY SUCH MUTILATION, ON SURRENDER AND
CANCELLATION OF THIS WARRANT, THE COMPANY AT ITS EXPENSE WILL EXECUTE AND
DELIVER, IN LIEU THEREOF, A NEW WARRANT OF LIKE TENOR.


 


INTENTIONALLY OMITTED.


 


MAXIMUM EXERCISE.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IN NO EVENT
SHALL THE HOLDER BE ENTITLED TO EXERCISE ANY PORTION OF THIS WARRANT IN EXCESS
OF THAT PORTION OF THIS WARRANT UPON EXERCISE OF WHICH THE SUM OF (1) THE NUMBER
OF SHARES OF COMMON STOCK BENEFICIALLY OWNED BY THE HOLDER AND ITS AFFILIATES
(OTHER THAN SHARES OF COMMON STOCK WHICH MAY BE DEEMED BENEFICIALLY OWNED
THROUGH THE OWNERSHIP OF THE UNEXERCISED PORTION OF THIS WARRANT OR THE
UNEXERCISED OR UNCONVERTED PORTION OF ANY OTHER SECURITY OF THE HOLDER SUBJECT
TO A LIMITATION ON CONVERSION ANALOGOUS TO THE LIMITATIONS CONTAINED HEREIN) AND
(2) THE NUMBER OF SHARES OF COMMON STOCK ISSUABLE UPON THE EXERCISE OF THE
PORTION OF THIS WARRANT WITH RESPECT TO WHICH THE DETERMINATION OF THIS PROVISO
IS BEING MADE, WOULD RESULT IN BENEFICIAL OWNERSHIP BY THE HOLDER AND ITS
AFFILIATES OF ANY AMOUNT GREATER THAN 9.99% OF THE THEN OUTSTANDING SHARES OF
COMMON STOCK (WHETHER OR NOT, AT THE TIME OF SUCH EXERCISE, THE HOLDER AND ITS
AFFILIATES BENEFICIALLY OWN MORE THAN 9.99% OF THE THEN OUTSTANDING SHARES OF
COMMON STOCK). AS USED HEREIN, THE TERM “AFFILIATE” MEANS ANY PERSON OR ENTITY
THAT, DIRECTLY OR INDIRECTLY THROUGH ONE OR MORE INTERMEDIARIES, CONTROLS OR IS
CONTROLLED BY OR IS UNDER COMMON CONTROL WITH A PERSON OR ENTITY, AS SUCH TERMS
ARE USED IN AND CONSTRUED UNDER RULE 144 UNDER THE SECURITIES ACT OF 1933, AS
AMENDED.   FOR PURPOSES OF THE SECOND PRECEDING SENTENCE, BENEFICIAL OWNERSHIP
SHALL BE

 

6

--------------------------------------------------------------------------------


 


DETERMINED IN ACCORDANCE WITH SECTION 13(D) OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, AND REGULATIONS 13D-G THEREUNDER, EXCEPT AS OTHERWISE PROVIDED
IN CLAUSE (1) OF SUCH SENTENCE.  FOR ANY REASON AT ANY TIME, UPON WRITTEN OR
ORAL REQUEST OF THE HOLDER, THE COMPANY SHALL WITHIN ONE (1) BUSINESS DAY
CONFIRM ORALLY AND IN WRITING TO THE HOLDER THE NUMBER OF SHARES OF COMMON STOCK
OUTSTANDING AS OF ANY GIVEN DATE.  THE LIMITATIONS SET FORTH HEREIN (X) SHALL
AUTOMATICALLY BECOME NULL AND VOID FOLLOWING NOTICE TO THE COMPANY UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT (AS DEFINED IN THE
NOTE REFERRED TO IN THE PURCHASE AGREEMENT) AND (Y) MAY BE WAIVED BY THE HOLDER
UPON PROVISION OF NO LESS THAN SIXTY-ONE (61) DAYS PRIOR WRITTEN NOTICE TO THE
COMPANY; PROVIDED, HOWEVER, THAT, SUCH WRITTEN NOTICE OF WAIVER SHALL ONLY BE
EFFECTIVE IF DELIVERED AT A TIME WHEN NO INDEBTEDNESS (INCLUDING, WITHOUT
LIMITATION, PRINCIPAL, INTEREST, FEES AND CHARGES) OF THE COMPANY OF WHICH THE
HOLDER OR ANY OF ITS AFFILIATES WAS, AT ANY TIME, THE OWNER, DIRECTLY OR
INDIRECTLY IS OUTSTANDING.


 


WARRANT AGENT.  THE COMPANY MAY, BY WRITTEN NOTICE TO THE HOLDER OF THIS
WARRANT, APPOINT AN AGENT FOR THE PURPOSE OF ISSUING COMMON STOCK (OR OTHER
SECURITIES) ON THE EXERCISE OF THIS WARRANT PURSUANT TO SECTION 1, EXCHANGING
THIS WARRANT PURSUANT TO SECTION 7, AND REPLACING THIS WARRANT PURSUANT TO
SECTION 8, OR ANY OF THE FOREGOING, AND THEREAFTER ANY SUCH ISSUANCE, EXCHANGE
OR REPLACEMENT, AS THE CASE MAY BE, SHALL BE MADE AT SUCH OFFICE BY SUCH AGENT.


 


TRANSFER ON THE COMPANY’S BOOKS.  UNTIL THIS WARRANT IS TRANSFERRED ON THE BOOKS
OF THE COMPANY, THE COMPANY MAY TREAT THE REGISTERED HOLDER HEREOF AS THE
ABSOLUTE OWNER HEREOF FOR ALL PURPOSES, NOTWITHSTANDING ANY NOTICE TO THE
CONTRARY.


 


RIGHTS OF SHAREHOLDERS.  NO HOLDER SHALL BE ENTITLED TO VOTE OR RECEIVE
DIVIDENDS OR BE DEEMED THE HOLDER OF THE SHARES OF COMMON STOCK OR ANY OTHER
SECURITIES OF THE COMPANY WHICH MAY AT ANY TIME BE ISSUABLE UPON EXERCISE OF
THIS WARRANT FOR ANY PURPOSE (THE “WARRANT SHARES”), NOR SHALL ANYTHING
CONTAINED HEREIN BE CONSTRUED TO CONFER UPON THE HOLDER, AS SUCH, ANY OF THE
RIGHTS OF A SHAREHOLDER OF THE COMPANY OR ANY RIGHT TO VOTE FOR THE ELECTION OF
DIRECTORS OR UPON ANY MATTER SUBMITTED TO SHAREHOLDERS AT ANY MEETING THEREOF,
OR TO GIVE OR WITHHOLD CONSENT TO ANY CORPORATE ACTION (WHETHER UPON THE
RECAPITALIZATION, ISSUANCE OF SHARES, RECLASSIFICATION OF SHARES, CHANGE OF
NOMINAL VALUE, CONSOLIDATION, MERGER, CONVEYANCE OR OTHERWISE) OR TO RECEIVE
NOTICE OF MEETINGS, OR TO RECEIVE DIVIDENDS OR SUBSCRIPTION RIGHTS OR OTHERWISE,
IN EACH CASE, UNTIL THE EARLIER TO OCCUR OF (X) THE DATE OF ACTUAL DELIVERY TO
HOLDER (OR ITS DESIGNEE) OF THE WARRANT SHARES ISSUABLE UPON THE EXERCISE HEREOF
OR (Y) THE THIRD BUSINESS DAY FOLLOWING THE DATE SUCH WARRANT SHARES FIRST
BECOME DELIVERABLE TO HOLDER, AS PROVIDED HEREIN.


 


NOTICES, ETC.  ALL NOTICES AND OTHER COMMUNICATIONS FROM THE COMPANY TO THE
HOLDER SHALL BE MAILED BY FIRST CLASS REGISTERED OR CERTIFIED MAIL, POSTAGE
PREPAID, AT SUCH ADDRESS AS MAY HAVE BEEN FURNISHED TO THE COMPANY IN WRITING BY
THE HOLDER FROM TIME TO TIME.


 


MISCELLANEOUS.  THIS WARRANT AND ANY TERM HEREOF MAY BE CHANGED, WAIVED,
DISCHARGED OR TERMINATED ONLY BY AN INSTRUMENT IN WRITING SIGNED BY THE PARTY
AGAINST WHICH ENFORCEMENT OF SUCH CHANGE, WAIVER, DISCHARGE OR TERMINATION IS
SOUGHT. THIS WARRANT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF
LAWS.  ANY ACTION BROUGHT CONCERNING THE TRANSACTIONS CONTEMPLATED BY THIS
WARRANT SHALL BE BROUGHT ONLY IN THE STATE COURTS OF NEW YORK OR IN THE FEDERAL
COURTS LOCATED IN THE STATE OF NEW YORK; PROVIDED, HOWEVER, THAT THE HOLDER
MAY CHOOSE TO WAIVE THIS PROVISION AND BRING AN ACTION OUTSIDE THE STATE OF NEW
YORK.  THE INDIVIDUALS EXECUTING THIS

 

7

--------------------------------------------------------------------------------


 


WARRANT ON BEHALF OF THE COMPANY AGREE TO SUBMIT TO THE JURISDICTION OF SUCH
COURTS AND WAIVE TRIAL BY JURY.  THE PREVAILING PARTY SHALL BE ENTITLED TO
RECOVER FROM THE OTHER PARTY ITS REASONABLE ATTORNEYS’ FEES AND COSTS.  IN THE
EVENT THAT ANY PROVISION OF THIS WARRANT IS INVALID OR UNENFORCEABLE UNDER ANY
APPLICABLE STATUTE OR RULE OF LAW, THEN SUCH PROVISION SHALL BE DEEMED
INOPERATIVE TO THE EXTENT THAT IT MAY CONFLICT THEREWITH AND SHALL BE DEEMED
MODIFIED TO CONFORM WITH SUCH STATUTE OR RULE OF LAW.  ANY SUCH PROVISION WHICH
MAY PROVE INVALID OR UNENFORCEABLE UNDER ANY LAW SHALL NOT AFFECT THE VALIDITY
OR ENFORCEABILITY OF ANY OTHER PROVISION OF THIS WARRANT.  THE HEADINGS IN THIS
WARRANT ARE FOR PURPOSES OF REFERENCE ONLY, AND SHALL NOT LIMIT OR OTHERWISE
AFFECT ANY OF THE TERMS HEREOF.  THE INVALIDITY OR UNENFORCEABILITY OF ANY
PROVISION HEREOF SHALL IN NO WAY AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY
OTHER PROVISION HEREOF.  THE COMPANY ACKNOWLEDGES THAT LEGAL COUNSEL
PARTICIPATED IN THE PREPARATION OF THIS WARRANT AND, THEREFORE, STIPULATES THAT
THE RULE OF CONSTRUCTION THAT AMBIGUITIES ARE TO BE RESOLVED AGAINST THE
DRAFTING PARTY SHALL NOT BE APPLIED IN THE INTERPRETATION OF THIS WARRANT TO
FAVOR ANY PARTY AGAINST THE OTHER PARTY.


 

[BALANCE OF PAGE INTENTIONALLY LEFT BLANK;
SIGNATURE PAGE FOLLOWS]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has executed this Warrant as of the date first
written above.

 

 

WITNESS:

 

MICRO COMPONENT TECHNOLOGY,
INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name: Roger E. Gower

 

 

 

Title: Chief Executive Officer

 

 

SIGNATURE PAGE TO

COMMON STOCK PURCHASE WARRANT

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF SUBSCRIPTION

 

(To Be Signed Only On Exercise Of Warrant)

 

To:                              Micro Component Technology, Inc.

2340 West County Road C,

St. Paul, Minnesota 55113-2528

 

Attention:        Chief Financial Officer

 

The undersigned, pursuant to the provisions set forth in the attached Warrant
(No.        ) (the “Warrant”), hereby irrevocably elects to purchase (check
applicable box):

 

 

                 shares of the common stock covered by the Warrant; or

 

 

 

the maximum number of shares of common stock covered by the Warrant pursuant to
the cashless exercise procedure set forth in Section 2 of the Warrant.

 

The undersigned herewith makes payment of the full Exercise Price for such
shares at the price per share provided for in the Warrant, which is
$                      .  Such payment takes the form of (check applicable box
or boxes):

 

 

$                    in lawful money of the United States; and/or

 

 

 

the cancellation of such portion of the Warrant as is exercisable for a total of
               shares of Common Stock (using a Fair Market Value of
$              per share for purposes of this calculation); and/or

 

 

 

the cancellation of such number of shares of Common Stock as is necessary, in
accordance with the formula set forth in Section 2.2 of the Warrant, to exercise
this Warrant with respect to the maximum number of shares of Common Stock
purchasable pursuant to the cashless exercise procedure set forth in Section 2
of the Warrant.

 

The undersigned requests that the certificates for such shares be issued in the
name of, and delivered to
                                                                          whose
address is
                                                                                              .

 

The undersigned represents and warrants that all offers and sales by the
undersigned of the securities issuable upon exercise of the Warrant shall be
made pursuant to registration of the Common Stock under the Securities Act of
1933, as amended (the “Securities Act”) or pursuant to an exemption from
registration under the Securities Act.

 

Dated:

 

 

 

 

 

 

 

(Signature must conform to name of holder as
specified on the face of the Warrant)

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF TRANSFEROR ENDORSEMENT

 

(To Be Signed Only On Transfer Of Warrant)

 

For value received, the undersigned hereby sells, assigns, and transfers unto
the person(s) named below under the heading “Transferees” the right represented
by the within Warrant to purchase the percentage and number of shares of Common
Stock of Micro Component Technology, Inc. into which the within Warrant relates
specified under the headings “Percentage Transferred” and “Number Transferred,”
respectively, opposite the name(s) of such person(s) and appoints each such
person Attorney to transfer its respective right on the books of Micro Component
Technology, Inc. with full power of substitution in the premises.

 

Transferees

 

Address

 

Percentage
Transferred

 

Number
Transferred

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dated:

 

 

 

 

 

 

 

(Signature must conform to name of holder as
specified on the face of the Warrant)

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

SIGNED IN THE PRESENCE OF:

 

 

 

 

 

 

 

 

(Name)

 

 

 

 

 

 

ACCEPTED AND AGREED:

[TRANSFEREE]

 

 

 

 

 

(Name)

 

 

 

--------------------------------------------------------------------------------